976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patricia BECKER, Plaintiff-Appellant,v.UNITED STATES AIR FORCE, Defendant-Appellee.
No. 91-1202.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 31, 1992Decided:  May 7, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-91-116-A)
Patricia Becker, Appellant Pro Se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Virginia;  William S.  Colwell, Office of Judge Advocate General, UNITED STATES AIR FORCE, Washington, D.C., for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Patricia Becker appeals from the district court's order granting summary judgment to the Defendant in Becker's action claiming breach of a settlement agreement.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Becker v. United States Air Force, No. CA-91-116-A (E.D. Va.  May 31, 1991;  July 8, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED